654 So. 2d 667 (1995)
Donald Gene DAVIS, Appellant,
v.
STATE of Florida, Appellee.
No. 95-962.
District Court of Appeal of Florida, Fifth District.
May 12, 1995.
Donald Gene Davis, Sneads, pro se.
No appearance for appellee.
PER CURIAM.
AFFIRMED. The trial court's summary denial of Donald Gene Davis' 3.850[1] motion for post-conviction relief was correct. The motion was untimely because it was filed more than two years after the judgment and sentence became final. See Bundy v. State, *668 538 So. 2d 445 (Fla. 1989); Fla.R.Crim.R. 3.850.
COBB, W. SHARP and THOMPSON, JJ., concur.
NOTES
[1]  Fla.R.Crim.P. 3.850.